DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 01/14/2019; Information Disclosure Statements, filed 11/11/2019; 02/10/2010; 05/06/2020; 10/26/2020.
Claims 1-20 are pending.  Claims 1, 11, and 20 are independent claims.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 8 recites: the system of claim 1, wherein the changes in the third version of the document include a change in font for an obfuscated data item and wherein composing the fourth version includes applying the change in font to an original data items that corresponds to the obfuscated data item. A search of the prior art did not locate the particular combination of limitations recited in claim 8 when combined with the particular combination of features claimed in independent claim 1.
	Dependent claim 18 and its parent claim 11 are directed to substantially similar subject matter as recited in dependent claims 1 and 8, and therefore are directed to allowable subject matter for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racovolis et al. (“Racovolis”), U.S. Pub. No. 2006/0242558 A1, published October 2006, in view of Thomas, U.S. Pub. No. 2009/0025063 A1, published January 2009.
Regarding independent claim 1, Racovolis teaches a system comprising: at least one processor; a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations comprising: identifying a set of original data items, to be obfuscated, in a first version of a document associated with a first user; because Racovolis teaches that a user may select portions of a document and specify to redact the one or more selected portions (par. 0071-0072; Figs. 1, 2, 5). Racovolis teaches software with a user interface to create one or more redacted documents including content (par. 0057-0058) and teaches a computer and processor (par. 0085-0087).
mapping the set of original data items to a set of obfuscated data items, the set of obfuscated data items being obfuscated versions of the set of original data items; generating a second version of the document with the set of obfuscated data items in place of the original data items; since Racovolis teaches that the methods for redacting the document result in one or more versions of the document that show the portions of the document that have been redacted (par. 0004-0005; par. 0061-0062). Racovolis teaches that the selected one or more portions may be modified in one or more versions of the document so that, when displayed, the one or more portions are shown as being redacted, where in at least one of the one or more versions, the content of the one or more redacted portions may be removed or encrypted (par. 0073-0075).
Racovolis does not expressly teach transmitting the second version of the document to a second user; receiving a third version of the document from the second user with changes made to the second version; however, Thomas teaches redacting and obscuring sensitive areas of a document, which can be unlocked if the person has appropriate rights (par. 0008-0011; par. 0042-0044); Thomas teaches role based access control of a document with respect to editing and other actions (par. 0074). Thomas teaches on the client side, the received keys are used to unlock the redacted portion, where the corresponding content is decrypted and made displayable, where the client logic checks the profile for attribute privileges like “can edit” (par. 0066-0069).  Thomas teaches transmitting the redacted content via a URL, a service, to a client (par. 0072).
Racovolis does not expressly teach using the mapping, composing a fourth version of the document by merging the changes in the third version with the original set of data items in place of the set of obfuscated data items; however, Thomas teaches that users may have edit access to 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access taught by Thomas, since both were directed to obfuscating content in documents, and Thomas recognized that there was need in the art for sensitive materials to feasibly control access to various interior portions of a document (par. 0005), and therefore would have provided these benefits to Racovolis.

Regarding dependent claim 7, Racovolis does not expressly teach the system of claim 1, wherein the mapping includes storing the mapping as a mapping table that includes an identifier of each of the original data items and a location of each of the original data items in the first version of the document; however, Thomas teaches databases contained in privileged and non-privileged schemas which contain documents, where each schema contains its own tables, data, access and security restrictions (par. 0023; 0033; especially 0036).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access taught by Thomas, since both were directed to obfuscating content in documents, and Thomas recognized that there was need in the art for sensitive materials to feasibly control access to various interior portions of a document (par. 0005), and therefore would have provided these benefits to Racovolis.

Regarding dependent claim 10, Racovolis teaches the system of claim 1, wherein the operation of identifying the set of original data items includes identifying data items in the first version of the document that have been tagged for obfuscation by the first user; since Racovolis teaches if the software application is configured to use a mark-up language such as, for example, an extensible markup language (XML), document portions may be marked using an XML tag (par. 0052-0053).

Regarding claims 11 and 17, claims 11 and 17 are directed to the methods for use with the system claimed in claims 1 and 7, and are directed to substantially similar subject matter, therefore claims 11 and 17 are rejected along the same rationale set forth for claims 1 and 7, above.

	Regarding independent claim 20, claim 20 is directed to the storage device for implementing the system claimed in independent claim 1, and is directed to substantially similar subject matter, therefore claim 20 is rejected along the same rationale as set forth for claim 1, above.

Claims 2-4, 9, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racovolis in view of Thomas as applied to claim 1 above, and further in view of Plummer, U.S. Pub. No. 2017/0132186 A1, published May 2017.
Regarding dependent claim 2, Racovolis in view of Thomas does not expressly teach the system of claim 1, wherein the set of obfuscated data items in the second version of the document maintains the formatting of the set of original data items in the first version of the document; however, Plummer teaches methods of redaction that matches the text length with character pattern matching (par. 0149) and further teaches changing the text length of the redacted content (par. 0164).  Plummer teaches that original source files may be images (par. 0103) and teaches obfuscating an image cell to fit within the dimension of the cell image (par. 0169-0171; Figure 39).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access taught by Thomas, and the methods of selectively controlling redacted content taught by Plummer, since all three were directed to obfuscating content in documents, and Thomas recognized that there was need in the art to selectively censor privileged information from within the same PDF file from some users without creating duplicate role based PDF file records, which was not optimal (pars. 0009; 0012), and therefore would have provided these benefits to Racovolis and Thomas.

Regarding dependent claim 3, Racovolis in view of Thomas does not expressly teach the system of claim 2, wherein the set of original data items includes a text data item and wherein maintaining the formatting of the text data item includes maintaining the length of the text data item; however, Plummer teaches methods of redaction that matches the text length with character pattern matching (par. 0149) and further teaches changing the text length of the redacted content (par. 0164).  Plummer teaches that original source files may be images (par. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access taught by Thomas, and the methods of selectively controlling redacted content taught by Plummer, since all three were directed to obfuscating content in documents, and Thomas recognized that there was need in the art to selectively censor privileged information from within the same PDF file from some users without creating duplicate role based PDF file records, which was not optimal (pars. 0009; 0012), and therefore would have provided these benefits to Racovolis and Thomas.

Regarding dependent claim 4, Racovolis in view of Thomas does not expressly teach the system of claim 2, wherein the set of original data items includes a graphic data item and wherein maintaining the formatting of the graphic data item includes maintaining the size of the graphic data item; however, Plummer teaches methods of redaction that matches the text length with character pattern matching (par. 0149) and further teaches changing the text length of the redacted content (par. 0164).  Plummer teaches that original source files may be images (par. 0103) and teaches obfuscating an image cell to fit within the dimension of the cell image (par. 0169-0171; Figure 39).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access 

Regarding dependent claim 9, Racovolis in view of Thomas does not expressly teach the system of claim 1, wherein the operation of identifying the set of original data items includes identifying data items in the first version of the document that match a regular expression; however, Plummer teaches an input character pattern (e.g., xxxxx) may be globally censored on all pages at an authorization level where xxxxx equals the character pattern found in a searchable PDF formatted file (par. 0139; par. 0163-0164).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access taught by Thomas, and the methods of selectively controlling redacted content taught by Plummer, since all three were directed to obfuscating content in documents, and Thomas recognized that there was need in the art to selectively censor privileged information from within the same PDF file from some users without creating duplicate role based PDF file records, which was not optimal (pars. 0009; 0012), and therefore would have provided these benefits to Racovolis and Thomas.

Regarding dependent claims 12-14 and 19, claims 12-14 and 19 are directed to the methods for use with the system claimed in claims 2-4 and 9, and are directed to substantially similar subject matter, therefore claims 12-14 and 19 are rejected along the same rationale set forth for claims 2-4 and 9, above.


Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racovolis in view of Thomas as applied to claim 1 above, and further in view of Ghafourifar et al. (“Ghafourifar”), U.S. Pub. No. 2018/0189461 A1, published July 2018.
Regarding dependent claim 5, Racovolis in view of Thomas does not expressly teach the system of claim 1, wherein the operations further include: transforming the set of original data items in the first version of the document into the set of obfuscated data items using a private key associated with the document; however, Ghafourifar teaches redacting sections of a document based on user recipient permissions, and encrypting the sections using standard encryption practices such as asymmetric public/private key (par. 0041-0043).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access taught by Thomas, and the obfuscation and encryption methods taught by Ghafourifar , since all three were directed to obfuscating content in documents, and it would have been obvious to have combined the disclosed methods, using the techniques disclosed in each reference, in order to achieve predictable results, and in order to improve similar systems in the same way. KSR.


Regarding dependent claim 6, Racovolis in view of Thomas does not expressly teach the system of claim 5, wherein the second version of the document is transmitted to the second user with a public key associated with the private key; however, Ghafourifar teaches redacting sections of a document based on user recipient permissions, and encrypting the sections using standard encryption practices such as asymmetric public/private key (par. 0041-0043).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the user interface to create versions of redacted content taught by Racovolis, with the role based content redaction and edit access taught by Thomas, and the obfuscation and encryption methods taught by Ghafourifar , since all three were directed to obfuscating content in documents, and it would have been obvious to have combined the disclosed methods, using the techniques disclosed in each reference, in order to achieve predictable results, and in order to improve similar systems in the same way. KSR.

Regarding dependent claims 15 and 16, claims 15 and 16 are directed to the methods for use with the system claimed in claims 5 and 6, and are directed to substantially similar subject matter, therefore claims 15 and 16 are rejected along the same rationale set forth for claims 5 and 6, above.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eschbach et al. 	U.S. Pub. No. 2015/0200922 A1	published 	July 2015.
Leeds			U.S. Patent No. 7,802,305 B1	issued		September 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-4:00pm; Wednesday 1:00-4:00pm; Thursday 1:00-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/AMELIA L TAPP/Primary Examiner, Art Unit 2144